Citation Nr: 0509026	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952, and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO declined 
to reopen previous final decisions denying service connection 
for hearing loss and tinnitus.


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO 
denied a claim for service connection for hearing loss on the 
basis that an established hearing loss disability was not 
shown to have been incurred in or aggravated by active 
service.

2.  Additional evidence submitted since the RO's December 
1994 decision is not new and material as it does not 
competently address whether bilateral hearing loss disability 
is causally related to event(s) in service.

3.  In an unappealed December 1994 rating decision, the RO 
denied a claim for service connection for tinnitus on the 
basis that such disability was not shown to have been 
incurred in or aggravated by active service.

4.  Additional evidence submitted since the RO's December 
1994 decision is not new and material as it does not 
competently address whether tinnitus is causally related to 
event(s) in service.




CONCLUSIONS OF LAW

1.  The RO's December 1994 decision denying service 
connection for bilateral hearing loss disability is final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1995); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1995).

2.  The evidence added to the record subsequent to the RO's 
December 1994 decision denying service connection for hearing 
loss is not new and material evidence; therefore, the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 7108 (West 2002); 38 
C.F.R. § 3.156(a) (2004).

3.  The RO's December 1994 decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1995).

4.  The evidence added to the record subsequent to the RO's 
December 1994 decision denying service connection for 
tinnitus is not new and material evidence; therefore, the 
claim is not reopened.  38 U.S.C.A. §§ 1110, 7108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from September 1950 to June 
1952, and from September 1990 to June 1991.  His service 
medical records for either period of active service have been 
declared as lost.  In September 1993, he filed a claim for 
service connection for bilateral hearing loss and tinnitus 
among other disabilities.  VA audiology examination in 
November 1994 noted his report of worsened hearing while 
serving in Desert Storm.  His noise exposure history included 
generators in Kuwait, and gunfire while serving in the 
infantry in Korea.  He further reported the presence of a 
severe, constant bilateral tinnitus of "2-3 years."  His 
audiometric examination, which demonstrated auditory 
thresholds exceeding 40 decibels at 3000 Hertz bilaterally, 
established the existence of right and left ear hearing loss 
per VA standards.  See 38 C.F.R. § 3.385 (2004).

By decision dated December 1994, the RO denied claims for 
service connection for hearing loss and tinnitus.  The 
veteran was provided notice of that decision and his 
appellate rights by letter dated January 1995.  The veteran 
did not initiate an appeal with the RO's decision and, 
therefore, the claims for service connection for hearing loss 
and tinnitus became final.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1995); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(1995).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The veteran filed his claim to reopen in December 2002.  For 
claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a) (2004); 66 Fed. Reg. 45630 
(Aug. 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  For purposes of reopening a claim, the 
claimant only need to submit evidence which is new and 
material regarding the basis, or issue at hand, for the 
previous final denial.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) (determining the issue at hand for the 
purposes of reopening a finally denied claim depends on what 
evidence was before the adjudicator when the final decision 
was made and the reasons that were given for the denial of 
the claim).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Under VA regulations, impaired hearing 
is considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  VA has defined competency of evidence, pursuant to 
38 C.F.R. § 3.159(a), as follows:

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

In connection with the current appeal, the veteran has 
supplied additional details of his signs and symptoms of 
disability.  He explains that he worked next to large 30 
kilowatt electrical generators while stationed in Kuwait 
which worsened his hearing loss and tinnitus disabilities.  
He has had hearing and tinnitus problems since his return 
from service.  He was given an examination in approximately 
April 1991 in a mobile hearing laboratory while in Saudi 
Arabia wherein he was advised to seek follow-up treatment for 
bad hearing.  He was discharged from the military with 
hearing loss noted on his National Guard examination and told 
to seek VA treatment.  He claims that VA would not schedule 
him for examination following his discharge from service.

Additional medical records include records from the Tennessee 
Valley Authority (TVA) dated from 1961 to1992; VA clinic 
records dated from November 1994 to May 2003; and records 
from Ear, Nose and Throat Associates dated from March 1996 to 
July 2002.  Records from the TVA include an assessment of 
"High Freq. Hearing Loss" in 1983 with an audiogram 
measuring right ear hearing acuity of 10, 5, 30, 25, and 35 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  He had left ear hearing acuity of 15, 15, 20, 
20, and 35 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The other audiograms from TVA measured hearing 
acuity as better in both ears.  He was fitted for "ear 
defenders" as early as 1973.

An August 31, 2002 VA audiology consultation noted that the 
veteran attributed his decreased hearing to his exposure to 
generator noise in service without wearing any hearing 
protection.  He claimed hearing tests results established 
hearing loss at the time of his discharge, and denied any 
occupational or recreational noise exposure.  His tinnitus 
had been constant for "3-4 years."  A July 2002 examination 
by Dr. James F. Wood included the veteran's admissions that 
he had worked around a lot of noise "most of his life" 
initially without earplugs.  He had a gradual deterioration 
of his hearing, and also tinnitus which was intermittent in 
nature.

The RO denied the claim for service connection for hearing 
loss in December 1994 on the basis that there was no evidence 
to show that such disability was incurred in or aggravated by 
the veteran's active military service.  The evidence of 
record at that time established the existence of bilateral 
hearing loss bilaterally, but lacked competent evidence of a 
nexus to service and/or an in-service event.

In the current appeal, the veteran has once again alleged 
that his hearing loss was incurred in or aggravated by his 
second period of active service.  He has submitted employment 
medical records showing that he had been followed for high 
frequency hearing loss by TVA prior to his second period of 
active service.  However, the level of that hearing loss as 
measured by audiograms was insufficient to establish a 
hearing loss disability per VA standards.  VA clinic records 
reiterate his contentions of hearing loss caused and/or 
aggravated by in-service noise exposure while the record from 
Dr. Wood included the veteran's admissions that he had worked 
around a lot of noise "most of his life" initially without 
earplugs.  This evidence is new in the sense it was not 
previously of record.  None of this evidence, however, is 
material to the question at hand; the previous evidentiary 
deficit of establishing that an existing hearing loss 
disability was caused and/or aggravated by an in-service 
event still remains.  The veteran's lay assertions, in and of 
themselves, are not material as they hold no probative value 
in this case.  38 C.F.R. §3.159(a) (2004).   This is so 
because lay assertions in matters requiring medical expertise 
simply cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The medical evidence does not include any competent 
opinion that the veteran's hearing loss disability is 
causally related to event(s) in service.

The RO denied the claim for service connection for tinnitus 
in December 1994 on the basis that there was no evidence to 
show that such disability was incurred in or aggravated by 
the veteran's active military service.  The evidence of 
record at that time established the existence of tinnitus, 
but lacked competent evidence of a nexus to service and/or an 
in-service event.  In the current appeal, the veteran has 
once again alleged that his tinnitus was incurred in or 
aggravated by his second period of active service.  However, 
this evidence is not new as it is duplicative of allegations 
considered by the RO in December 1994.  His lay assertions of 
symptoms to a VA clinical audiologist on August 31, 2002, 
suggests the onset of disability after his discharge from his 
second period of active service.  While new, the evidence 
suggests lack of continuity as claimed and, therefore, is not 
material.  The records from TVA, VA and Dr. Wood offer no 
competent evidence of the onset of tinnitus in service.  The 
veteran's own lay opinion in this claim cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray, 
5 Vet. App. at 214.

In so deciding, the Board notes that the RO provided the 
veteran a letter in January 23, 2003 advising him of the 
types of information and/or evidence necessary to 
substantiate his claims as well as the relative duties on the 
part of himself and VA in developing his claims.  38 U.S.C.A. 
§ 5103 (West 2002).  This letter included subsections 
entitled "What Must The Evidence Show To Establish 
Entitlement," "What Additional Information or Evidence Do 
We Still Need From You," "What Can You Do To Help With Your 
Claim," "When and Where Do You Send The Information Or 
Evidence," and "Do You Have Questions Or Need Assistance."  
The RO also advised the veteran to tell them about any 
additional evidence that he desired VA to obtain on his 
behalf, and to send in the evidence in his possession as soon 
as possible.  This letter was provided to the veteran prior 
to the initial RO determination in the case.  On this record, 
the Board finds that VA has satisfied both the content and 
timing requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
Unfortunately, the veteran's service medical records have 
been deemed lost.  In the development of claims in 1993, the 
custodian of records informed VA that service medical records 
were not available as they had been in transit for over six 
months.  In February 1995, the RO made additional inquiries 
for service medical records, and was informed by the 
custodian that "after numerous searches unable to locate 
record."  In the January 23, 2003 letter, the RO informed 
the veteran to submit any service medical records in his 
possession.  In April 2003, the RO conducted an alternative 
search for records with the Office of the Adjutant General 
for the Tennessee Army National Guard and was able to obtain 
personnel records, but no service medical records.  The 
custodian of records has indicated that no service medical 
records are locatable, and further efforts to find such 
records would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 
2002).  The RO informed the veteran of this determination in 
the April 2003 rating decision as well as the December 2003 
Statement of the Case (SOC).  The veteran has provided his 
records from TVA, and VA has obtained VA clinic records as 
well as records from Dr. Wood.  There are no additional 
records outstanding that have been identified as relevant to 
the claims on appeal.  VA has no duty to provide a medical 
examination or obtain medical opinion on these issues absent 
a reopening of his claims.  38 C.F.R. § 3.159(c)(2) (2004).

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").


ORDER

In the absence of new and material evidence having been 
submitted, the claim for service connection for hearing loss 
disability is not reopened and the benefit sought on appeal 
is denied.

In the absence of new and material evidence having been 
submitted, the claim for service connection for tinnitus is 
not reopened and the benefit sought on appeal is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


